NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINCENT ALPHONSO POWELL,                        No.    19-15375

                Petitioner-Appellant,           D.C. No. 4:18-cv-00034-JAS

 v.
                                                MEMORANDUM*
DAVID SHINN, Director; MARK
BRNOVICH, Attorney General,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                    Argued and Submitted December 10, 2020
                            San Francisco, California

Before: BOGGS,** M. SMITH, and BENNETT, Circuit Judges.

      Petitioner-Appellant Vincent Powell (Powell) appeals the district court’s

denial of his petition for a writ of habeas corpus. We have jurisdiction under 28

U.S.C. § 1291. Because the parties are familiar with the facts, we do not recount



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
them here, except as necessary to provide context to our ruling. We AFFIRM the

decision of the district court.

                           Procedural Competency Claim

      “It is well established that the Due Process Clause of the Fourteenth

Amendment prohibits the criminal prosecution of a defendant who is not competent

to stand trial.” Medina v. California, 505 U.S. 437, 439 (1992). “A defendant may

not be put to trial unless he has sufficient present ability to consult with his lawyer

with a reasonable degree of rational understanding . . . [and] a rational as well as

factual understanding of the proceedings against him.” Cooper v. Oklahoma, 517

U.S. 348, 354 (1996) (internal quotation marks and citation omitted).

      “Where the evidence before the trial court raises a ‘bona fide doubt’ as to a

defendant’s competence to stand trial, the judge on his own motion must conduct a

competency hearing.” Maxwell v. Roe, 606 F.3d 561, 568 (9th Cir. 2010) (citing

Pate v. Robinson, 383 U.S. 375, 385 (1966)). “[A] trial court must always be alert

to circumstances suggesting a change that would render the accused unable to meet

the standards of competence to stand trial.” Drope v. Missouri, 420 U.S. 162, 181

(1975).

      On direct review, the Arizona Court of Appeals affirmed the trial court’s

finding of competency and decision not to hold a new competency hearing. See

State v. Powell, 2010 WL 4323570 (Ariz. Ct. App. Oct. 29, 2010); State v. Powell,


                                          2
2011 WL 982441 (Ariz. Ct. App. Mar. 21, 2011). Powell claims that this decision

is “contrary to or an unreasonable application of federal law . . . or based on an

unreasonable determination of fact . . . or both” under the Antiterrorism and

Effective Death Penalty Act (AEDPA), 28 U.S.C. § 2254(d).

      First, the decision of the state appellate court was not “contrary to . . . . clearly

established Federal law, as determined by the Supreme Court of the United States.”

Id. § 2254(d)(1). The Arizona Court of Appeals cited the relevant constitutional

standards for a defendant’s procedural due process right to a competency hearing.

Compare Powell, 2010 WL 4323570, at *2, with Maxwell, 606 F.3d at 568 (9th Cir.

2010) (citing Pate, 383 U.S. at 385).

      Second, the decision of the Arizona Court of Appeals was neither “an

unreasonable application of[] clearly established Federal law” nor “based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.” 28 U.S.C. § 2254(d)(1)–(2); see Maxwell, 606 F.3d at 568, 576

(treating as similar the legal-application and factual-determination paths under

AEDPA for a procedural competency claim). That Powell’s counsel raised concerns

about his competency and that Powell was on new and varying medications at the

time of trial are factors that the trial court had to consider in deciding whether Powell

was entitled to a new competency hearing. See Medina, 505 U.S. at 450; Maxwell,

606 F.3d at 570.      However, it was not unreasonable for the trial court, and


                                            3
subsequently the Arizona Court of Appeals, to rely on prior psychiatric evaluations

that found Powell to be malingering. A forensic psychologist determined that

Powell was “capable of understanding the nature and object of the proceedings and

assisting in his own defense” and that the evidence “support[ed] a diagnosis of

Malingering,” at least in part because of “false or grossly exaggerated symptoms.”

A “fairminded jurist[],” Yarborough v. Alvarado, 541 U.S. 652, 664 (2004), could

conclude that Powell’s disruptive behavior before and at the start of trial was

consistent with the previous diagnosis of malingering and thus did not raise a bona

fide doubt as to his competency. “Given these [past] psychiatric evaluations . . . ,

we conclude that the trial judge’s decision not to hold a competency hearing,” and

the appellate court’s affirmance of that decision, were “not unreasonable.” Williams

v. Woodford, 384 F.3d 567, 605 (9th Cir. 2004).          Under AEDPA’s “highly

deferential standard for evaluating state-court rulings,” Cullen v. Pinholster, 563

U.S. 170, 181 (2011) (internal quotation marks and citation omitted), we affirm the

decision of the district court on this claim.

                          Substantive Competency Claim

      In addition to his procedural due process claim, Powell argues that he was

actually incompetent at the time of trial. A substantive due process claim has a

higher bar than its procedural due process counterpart. See McGregor v. Gibson,

248 F.3d 946, 952 (10th Cir. 2001) (en banc). We may consider evidence not


                                           4
available to the trial judge contemporaneously. See Williams, 384 F.3d at 608.

However, “we disfavor retrospective determinations of incompetence, and give

considerable weight to the lack of contemporaneous evidence of a petitioner’s

incompetence to stand trial.” Id.

       We conclude that Powell has not proven that the trial court’s continued finding

of competency, and the decision of the Arizona Court of Appeals to affirm that

finding, was unreasonable. Because it was not unreasonable at the time of trial to

hold that there was not even a bona fide doubt as to Powell’s competency, any

decision to grant Powell’s petition on his substantive competency claim must

necessarily rely on evidence not available to the trial court.

       Powell’s evidence does not tip the scales in his favor. For example, Powell

concedes that one ex post mental health evaluation “reached only tepid conclusions”

and that the report did not rely heavily on Powell’s contemporaneous medical

records. Additionally, even if changing medications showed evidence of mental

illness, Powell has not met his burden in proving that there was a “causal connection

between the [illness] and his inability to understand the proceedings.” United States

v. Neal, 776 F.3d 645, 655–56 (9th Cir. 2015). We again affirm the decision of the

district court.

                            Involuntary Absence Claim

       “One of the most basic of the rights guaranteed by the Confrontation Clause


                                           5
is the accused’s right to be present in the courtroom at every stage of his trial.”

Illinois v. Allen, 397 U.S. 337, 338 (1970). Powell renews his claim that he “did not

validly waive his right to be present at his trials.” The trial court’s decision to

remove Powell from the courtroom was based on what that court saw as his

purposeful decision to disrupt the proceedings, a sign of his malingering. Thus,

whether Powell was voluntarily or involuntarily absent at his trials is directly tied to

his competency claim. See Powell, 2010 WL 4323570, at *5 (“Having already

rejected Powell’s incompetency premise, we necessarily reject” his absence claim).

Powell concedes the same. Because the decisions of the Arizona Court of Appeals

on Powell’s competency claims were not unreasonable, we also affirm the decision

of the district court with regard to Powell’s trial absence claim.1

      For the foregoing reasons, we AFFIRM the decision of the district court.




1
  Because we affirm the district court’s decision on the absence issue because of its
relationship to the competency issues, we need not decide whether Powell
procedurally defaulted his absence claim as it relates to his second trial.

                                           6